Citation Nr: 1341765	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left foot disorder and a right foot disorder; and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  

The issue of service connection for a left and a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in November 2005, the RO denied service connection for bilateral flat feet; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence that is not cumulative or redundant of that in the record in November 2005, and that relates to an unestablished fact necessary to substantiate the claim for service connection for a left and right foot disorder, has been received.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence added to the record since the November 2005 rating decision denying service connection for bilateral flat feet (now claimed as right foot condition and left foot condition) is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for bilateral pes planus because he had no foot problems prior to service and has had foot problems since that time.

In a rating decision in November 2005, the RO denied the issue of service connection for bilateral flat feet on the grounds that this pre-existing foot condition was not permanently worsened by active military service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the November 2005 rating decision.  The November 2005 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Although the Veteran's current claim is one for service connection for a left foot and a right foot disorder (rather than pes planus), his argument is still focused on his flat feet condition.  See 2012 Board Hearing Transcript.  The Board accordingly finds that new and material evidence is needed to consider the present claim of service connection for a left and right foot disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The November 2005 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis absent new and material evidence.  38 U.S.C.A. § 7104.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

At the time of the November 2005 rating decision the evidence consisted of service treatment records, including the report of a January 1970 pre-induction examination, which found moderate pes planus.  The evidence also consisted of VA treatment records dating from 2002 to 2004, including records relating to prostheses for foot pain.  

Evidence added to the record since the November 2005 rating decision includes, in pertinent part, a March 2006 letter from a private podiatrist, which reflects diagnoses of bilateral plantar fasciitis; arthritic changes in the feet bilaterally; second toe deformity; right foot; and athletes foot.  The evidence also includes a March 2008 opinion, from this same physician, that the Veteran's "foot condition may very well been related and exacerbated by his prior military service."

In accordance with Justus, the Board must assume the credibility of this evidence; particular as military records are unavailable.  Justus, 3 Vet. App. 510, 512-513.  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007) (regarding VA's heightened duty to assist where service treatment records are missing).  

This evidence is new since it was not of record in November 2005, and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a foot disorder.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a left and right foot disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a foot disorder based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

The 2008 opinion from the Veteran's private podiatrist, though sufficient for reopening of the claim for service connection, is inadequate for a decision in this matter.  In addition, the Board finds that the Veteran has competently and credibly reported the onset of foot symptoms in service.  It is unclear, however, whether any specific foot disorder is related to service.  Additionally, during his 2012 Board hearing the Veteran testified that he has been receiving post-service treatment for foot complaints since 1971, and he identified a long-time treatment provider.  In order to assure that this claim is adequately developed, a request by VA should be made for these records.  38 C.F.R. § 3.159(c)(1).  On remand VA treatment records dating from June 2013 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records related to foot surgery in June 2012 should also be requested.  See Veteran's July 2012 correspondence.  Thereafter, he should be afforded a VA examination to determine whether he has a foot disability that is related to or had its onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for authorization, and then attempt to obtain, treatment records dating from 1971 to 2001 from Dr. Doug Harris; and records related to foot surgery done by Dr. Alan Robbins in June, 2012.

If no records are found and it is determined that further attempts to obtain the records would be futile, notify the Veteran and his representative of the negative results in accordance with 38 C.F.R. § 3.159(e).

2.  Associate, with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after June 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge regarding his foot complaints during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination regarding his claim of service connection for a bilateral foot disorder.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests should be done, and all findings must be reported in detail.  

The examiner is specifically requested to identify/diagnosis are current foot disorders; and is then requested to opine as to whether it is at least as likely as not that a current foot disorder, other than pes planus, is related to or had its onset during service.

As to the Veteran's pes planus, the examiner must state the likelihood that the disability worsened during service

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

A complete rationale for all opinions must be set forth in the examination report.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and then return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


